Case 1:20-cv-03479-BAH Document 7-1 Filed 01/08/21 Page 1 of 3

Exhibit A
Case 1:20-cv-03479-BAH Document 7-1 Filed 01/08/21 Page 2 of 3

From: OTP, Consult. Referrals

To: Jones, Priscilla A (OIP)

Subject: FW: Isikoff, Michael (EMRUFOIA100620-4)
Date: Thursday, Octaber 8, 2020 12:32:43 PM

Attachments: Isikoff, Michael (EMRUFOIA1L00620-4) MRU RESPONSE. pdf
Isikoff, Michael (EMRUFOIAL00620-4) COVER LETTER.pdf

 

Initial Request

Received 10/8/20

From: MRUFOIA Requests <MRUFOIARequests @jmd.usdoj.gov>

Sent: Thursday, October 8, 2020 9:51 AM

To: NSDFOIA (NSD} <Ex_NSDFoia@jmd.usdoj.gov>; OIP.Consult.Referrals
<OIP.Consult.Referrals@jmd.usdoj.gov>

Subject: lsikoff, Michael (EMRUFOIA100620-4)

The Mail Referral Unit has reviewed the FOIA request below and is sending it to your office for
processing. The request contains information that is specific to your organization. If you have any

questions, then please contact Joe Gerstell at (202) 616-1633 or joee gerstell@usdoj gov

From: Michael lsikoff <misikoff@verizonmedia.com>

Sent: Tuesday, October 6, 2020 4:23 PM

To: MRUFOIA Requests <MRUFOIARequests@jmd.usdoj.gov>

Subject: FOIA request for Office of Special Counsel and National Security Division

| would like to request under the Freedom of Information Act all documents--
including emails, memos, reports, notes and any other material-- collected by the
Office of Special Counsel investigating Russian interference in the 2016 election and
the Justice Department’s National Security Division that relate in any way to the
death of former Democratic National Committee staffer Seth Rich. | would note, by
way of reference, that Rich's death is discussed on p. 48 of Volume One of the
special counsel's report.

This request should specifically include any and all material that discuss in any
way the role of Russian actors, agents or affiliated organizations in promoting
conspiracy theories about Seth Rich’s death. IN particular, this would encompass
any notes, memos, emails or any other written material discussing any briefings or
information provided to both the Office of Special Counsel and the Justice
Department's National Security Division by former assistant U.S. attorney in the
District of Columbia Deborah Sines relating to the role of Russian agents in
promoting such theories.

| am a correspondent for Yahoo News based in Washington and any documents
Case 1:20-cv-03479-BAH Document 7-1 Filed 01/08/21 Page 3 of 3

provided under this request would be for general distribution in news stories.

| am available to respond to or discuss any questions you have about the scope of
my request at my email address — misikoff@verizonmedia.com — or by cell phone-
202-258-2535.

Sincerely,

Michael lsikoff

Chief Investigative Correspondent
Yahoo News
misikoff@verizonmedia.co

¢ 2022258-2535
